*67Jos W.Foster and Al.Appellants. vs Sylvester Peet and Al.
No.8752
Charles F.Claiborne,Judge.
This is a suit to annuli pretended amendments to a constitution.The petition is in the name of eight members of an association of the Orleans Freight Handler's Union,Local Ho.489 .They allege that the association had been operating under a constitution adopted in 1906 and ^mended in 1918. That the defendants pretend that the association adopted certain amendments to said constitution on February 26th 1921^ and that,they propose to hold an election under said pretended amended constitution;they allege that said amendments were never legally adopted,and th*t an election under them would be null and void.They prey that the defendants,who are the President and Vice-President,and Treasurer^and Secretary be enjoined from holding said election or from imposing'the so called amended Constitution and By -Laws upon the members of the association.
We find it necessary to pass only on one point. Section / of article 3 of the constitution of 1918 provides:
" Regular meetings of the association shall be on the second and fourth Saturday nights of each month,The hours of meetings shall be : from April to September inclusive, 8 O'clock ,P.M. to 11.30 P.M.,and from October to March inclusive 8 O'clock P.M. to 11 P.M. ."
Section 1 of article 2 of the By-Laws of 1918 read as follows:
" At all meetings the President shall take the chair at the appointed hour,and a quorum being present the association shall proceed to business,and he shall close the meeting precisely at. 11 O'clock,as no business dene after this hour will be legal.
An extract from the minutes of the association of *68February 26th reads as follows :
"Repor/t of speoial committee,appointed to revise the constitution and By-laws,the secretary of the speoial committee^ A.W.Kellyjread the revision of the constitution and by-laws, from the preamble,article by article and section by section-. The oommittee dn the revision is as follows} On motion of Brither Albert MaBon,seconded by Brother A,Williams,the revision of the constitution just read be received and promulgated immediately,carried and adopted.Just above this minute which I have read,the minute book shows the following entry:the meeting a joined at 11 O'ocloc]c,and osaoaAed to finish reading the revision of the constitution and by-laws"
It is evident that the constitution of 1921,and the amendments of the constitution of 1918 were adoptedfin whole or in part^after 11 0 ' clock.and that,in the language of the Constitution of 1918^the hours of business were from 8 to 11 P.l£. ,and in the language of the By-laws,no business done after that hour would be legal.lt follows that the amended Constitution adopted February 26th 1921 was not legally adopted and cannot be the basis for an election of officers or for any action of the association.
It is therefore ordered that the judgment herein be reversed and annulled,and that the defendants herein Sylvester Feet,Thomas Adams,George W.Ray,and Albert Simpson,be enjoined fpom holding an election for officers under the amended Constitution and By-laws of the Orleans Freight Handler's Union Local Ho.489 purporting to have been adopted on February 21st 1921 and from putting the same into execution ; reserving to said Sylvester Peet and others the right to vo>e upon said proposed amended Constitution and By-laws in accordance with che Constitution and By-laws of 1918 after such notice,and at a general or speoial meeting and within such hours as therein provided »
The costs of this suit to be paid by the defendants.